                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

In re: TYRA STOKES,                                                           Chapter 13
                                                                              Case No. 16-21749-BEH

                                 Debtor.

                  ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN

The debtor filed a motion to modify the plan on October 9, 2018 and served notice of the modified plan as
required by Bankruptcy Rule 3015, Local Rule 3015, or court order. The modified plan meets the requirements of
11 U.S.C. § 1329, and

IT IS ORDERED THAT:

1. The confirmed chapter 13 plan is modified as stated in the debtor's October 9, 2018 request to modify
   confirmed plan.

2. Summary of payments: $215.00 bi-weekly (equal to $466.00 per month) for the remainder of the 60-month
   plan.

                                                    #####




                   Case 16-21749-beh          Doc 88     Filed 11/02/18       Page 1 of 1
